     HEATHER E. WILLIAMS, #122664
1    Federal Defender
     LEXI P. NEGIN, #250376
2    Assistant Federal Defender
     801 I Street, 3rd Floor
3    Sacramento, CA 95814
     Telephone: (916) 498-5700
4    Lexi_Negin@fd.org
5    Attorneys for Defendant
     CLOVIS PLACIDO
6
7
                                   IN THE UNITED STATES DISTRICT COURT
8
                              FOR THE EASTERN DISTRICT OF CALIFORNIA
9
10   UNITED STATES OF AMERICA,                     )    Case No. 2:21-mj-74 DB
                                                   )
11                    Plaintiff,                   )    STIPULATION AND ORDER TO
                                                   )    CONTINUE DETENTION HEARING
12          v.                                     )
                                                   )    Date: May 12, 2021
13   CLOVIS PLACIDO,                               )    Time: 2:00 p.m.
                                                   )    Judge: Hon. Deborah Barnes
14                   Defendant.                    )
                                                   )
15                                                 )
16
17           Defendant Clovis Placido, through his attorney Assistant Federal Defender Lexi Negin,
18   and Plaintiff, United States of America, by and through Assistant United States Attorney Denise
19   Yasinow, hereby stipulate to vacate the Detention Hearing set for May 12, 2021, and continue
20   the Detention Hearing to May 20, 2021, at 2:00 p.m.
21           The parties agree that good cause exists pursuant to 18 U.S.C. §3142(f)(2)(B) to continue
22   the hearing for more than five days. The defense is expressly requesting an extension of time in
23   order to prepare a release plan to present to the Court. The Defendant waives his right to have
24   the detention hearing within the three and five day time frames set forth in the statute and
25   expressly requests that this Court set the hearing for Thursday, May 20, 2021 at 2:00 p.m.
26           IT IS SO STIPULATED.
27   ///
28
      Stipulation and Order                            -1-
1    Dated: May 12, 2021      HEATHER E. WILLIAMS
                              Federal Defender
2
3                             /s/ Lexi P. Negin
                              LEXI P. NEGIN
4                             Assistant Federal Defender
                              Attorneys for CLOVIS PLACIDO
5
6
     Dated: May 12, 2021      PHILIP A. TALBERT
7                             Acting United States Attorney

8
                              /s/ Denise N. Yasinow
9                             DENISE N. YASINOW
10                            Assistant United States Attorney
                              Attorney for Plaintiff
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      Stipulation and Order     -2-
1                                               ORDER
2            The Court has read and considered the Stipulation to Continue the Detention Hearing.
3            The Court finds that the Defendant consents to the extension of time for the Detention
4    Hearing. The Court hereby finds that the Stipulation, which this Court incorporates by reference
5    into this Order, demonstrates good cause pursuant to 18 U.S.C. §3142(f)(2)(B) for an extension
6    of time for the Detention Hearing.
7            THEREFORE, FOR GOOD CAUSE SHOWN:
8            The Detention Hearing is continued to May 20, 2021 at 2:00 p.m.
9
             IT IS SO ORDERED.
10
     Dated: May 12, 2021
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      Stipulation and Order                         -3-
